  Case 21-01353-JNP Doc 2-1 Filed 08/25/21 Entered 08/25/21 18:06:44                      Desc
                  Proposed Order to Show Cause Page 1 of 4



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR
  9004-1(b)
  OBERMAYER REBMANN MAXWELL & HIPPEL LLP
  Edmond M. George, Esquire
  Michael D. Vagnoni, Esquire (pro hac vice)
  Turner N. Falk, Esquire
  1120 Route 73, Suite 420
  Mount Laurel, NJ 08054-5108
  Telephone: (856) 795-3300
  Facsimile: (856) 482-0504
  E-mail: edmond.george@obermayer.com
           michael.vagnoni@obermayer.com
           turner.falk@obermayer.com

  Proposed Counsel to the Debtor
  and Debtor in Possession

  In re:                                                      Chapter 11

  ALUMINUM SHAPES, L.L.C.,                                    Case No. 21-16520-JNP

                                Debtor.


  ALUMINUM SHAPES, L.L.C.,                                    ADVERSARY NO.

                                 Plaintiff,

           v.

  MARTIN J. WALSH, Secretary of Labor,
  United States Department of Labor,

                                 Defendant.

     ORDER TO SHOW CAUSE WHY PLAINTIFF SHOULD NOT BE GRANTED A
      PRELIMINARY INJUNCTION AND TEMPORARY RESTRAINING ORDER
       PURSUANT TO 11 U.S.C. § 105(a) AND/OR FOR AN EXTENSION OF THE
     AUTOMATIC STAY PURSUANT TO § 362(a) OF THE BANKRUPTCY CODE

        The relief set forth on the following pages, numbered two (2) through four (4) is hereby

ORDERED.



OMC\4825-8806-7063.v1-8/25/21
    Case 21-01353-JNP Doc 2-1 Filed 08/25/21 Entered 08/25/21 18:06:44                                       Desc
                    Proposed Order to Show Cause Page 2 of 4
Page -2-
Debtor:                      Aluminum Shapes, L.L.C.
Case No:                     21-16520-JNP
Caption of Order:            Order to Show Cause of Debtor Aluminum Shapes, L.L.C. Why Plaintiff
                             Should Not be Granted a Preliminary Injunction and Temporary
                             Restraining Order Pursuant to 11 U.S.C. § 105(a) and/or for an Extension of
                             the Automatic Stay Pursuant to § 362(a) of the Bankruptcy Code


           AND NOW, upon: (i) consideration of the Debtor’s Application (the “Application”) 1

pursuant to Federal Rule of Civil Procedure (“Federal Rule”) 65 and Federal Rule of Bankruptcy

Procedure (“Bankruptcy Rule”) 7001 and 7065 and sections §§ 105(a) and 362(a) of Title 11 of

the United States Code (the “Bankruptcy Code”) for Order to Show Cause Compelling the

Defendant to show cause why Plaintiff should not be granted (i) an injunction against Martin J.

Walsh, Secretary of Labor, United States Department of Labor (the “Secretary” or “Defendant”)

staying, and preventing the Secretary from taking any action in, the pending Occupational Safety

and Health Review Commission (the “OSHRC”) administrative action, on behalf of the

Department of Labor - Occupational Safety and Health Administration (“OSHA”), against the

Plaintiff (the “OSHA Action”); and/or (ii) an extension of the scope of the automatic stay to include

the OSHA Action; and after notice and opportunity for a hearing, and good and sufficient notice

having been provided to the Defendant as provided in the Debtor’s Affidavit of Service, and the

Debtor having made a prima facie case that it will suffer irreparable harm of the injunctive relief

requested is not granted, and a high likelihood of reorganization of the relief is entered, and good

cause shown.

           IT IS on this ___ day of ___________, 2021, ORDERED and DECREED as follows:

           1.       The Application is GRANTED to the extent set forth herein.

           2.       The Secretary shall appear before this Court on _________, 2021, at ______ (the

“Return Date”) at the United States Bankruptcy Court for the District of New Jersey, 400 Cooper



1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Application.


OMC\4825-8806-7063.v1-8/25/21
  Case 21-01353-JNP Doc 2-1 Filed 08/25/21 Entered 08/25/21 18:06:44                         Desc
                  Proposed Order to Show Cause Page 3 of 4
Page -3-
Debtor:                  Aluminum Shapes, L.L.C.
Case No:                 21-16520-JNP
Caption of Order:        Order to Show Cause of Debtor Aluminum Shapes, L.L.C. Compelling
                         the Defendant to Show Cause Why Plaintiff Should Not be Granted a
                         Preliminary Injunction and Temporary Restraining Order Pursuant to 11
                         U.S.C. § 105(a) and/or for an Extension of the Automatic Stay Pursuant to §
                         362(a) of the Bankruptcy Code


Street, 4th Floor, Courtroom 4C,Camden, New Jersey, before the Honorable Jerrold N. Poslusny,

Jr., to show cause why Plaintiff should not be granted:

                a. A Preliminary Injunction pursuant to 11 U.S.C. § 105(a), Federal Rule 65 and

                    Bankruptcy Rule 7065 enjoining the OSHA Action; and/or

                b. An Extension of the Automatic Stay Pursuant to § 362(a) of the Bankruptcy

                    Code staying the OSHA Action; and

                c. Granting such other relief as this Court deems equitable and just.

        And it is further ORDERED and DECREED that:

        3.      Pending further hearing on the Order to Show Cause on the Return Date provided

in this Order, the OSHA Action is stayed, and the Secretary and his agents shall be and hereby are

temporarily restrained from taking any action, or proceeding in any fashion with the prosecution

of the OSHA Action.

        4.      The Defendant may seek dissolution of the temporary restraints on two (2)

business days’ notice to the Plaintiff.

        5.      A copy of this Order to Show Cause, Verified Adversary Complaint, and any

supporting affidavits or certifications submitted in support of this application be served upon the

Defendant within ___ days of the date hereof.

        6.      The Defendant shall file with the Clerk of the Court and serve upon the Plaintiff a

written response to this Order to Show Cause so that such responsive papers are received no later

than the __ day of __________, 2021 at 4:00 PM EST.


OMC\4825-8806-7063.v1-8/25/21
  Case 21-01353-JNP Doc 2-1 Filed 08/25/21 Entered 08/25/21 18:06:44                         Desc
                  Proposed Order to Show Cause Page 4 of 4
Page -4-
Debtor:                  Aluminum Shapes, L.L.C.
Case No:                 21-16520-JNP
Caption of Order:        Order to Show Cause of Debtor Aluminum Shapes, L.L.C. Compelling
                         the Defendant to Show Cause Why Plaintiff Should Not be Granted a
                         Preliminary Injunction and Temporary Restraining Order Pursuant to 11
                         U.S.C. § 105(a) and/or for an Extension of the Automatic Stay Pursuant to §
                         362(a) of the Bankruptcy Code


        7.      Plaintiff shall file with the Clerk of the Court and serve upon the Defendant a

written reply to the Defendant’s opposition to this Order to Show Cause so that such reply is

received no later than the __ day of __________, 2021 at 4:00 PM EST.

        8.      If the Defendant does not file and serve opposition to this Order to Show Cause,

the application will be decided on the papers on the return date and relief may be granted by default.




OMC\4825-8806-7063.v1-8/25/21
